
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 11
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Jackson-Lee of
			 Texas submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the disproportionate impact of
		  the global food crisis on children in the developing world.
	
	
		Whereas, according to the United Nations, over 850,000,000
			 people in the world are chronically or acutely malnourished, and over
			 300,000,000 of these are children;
		Whereas the 2000 United Nations Millennium Development
			 Summit called for halving the proportion of hungry people in the world by the
			 year 2015, but progress reaching this goal has been slow, and, according to the
			 United Nations Food and Agricultural Organization, only the Latin American and
			 Caribbean region has been reducing the prevalence of hunger quickly enough to
			 reach this target;
		Whereas every year, malnutrition caused by chronic hunger
			 leads to the death of an estimated 5,600,000 children under 5 years old;
		Whereas, according to UNICEF, an estimated 146,000,000
			 children, or roughly one in every four children under 5 years old, are
			 underweight;
		Whereas hunger and malnutrition weaken the immune system,
			 and as a result treatable diseases pose a greater risk to malnourished
			 children;
		Whereas even temporary deprivation of essential nutrients
			 can have a lasting impact on children's physical growth and intellectual
			 potential;
		Whereas children who are only mildly underweight are twice
			 as likely to die of infectious diseases as children who are better nourished,
			 and children who are moderately or severely underweight are 5 to 8 times more
			 likely to die of infectious diseases;
		Whereas, according to a study conducted by the United
			 Nations Food and Agriculture Organization, 45 percent of children who died
			 after contracting measles were malnourished, as were 60 percent of children who
			 died after contracting severe diarrhea;
		Whereas chronic hunger and undernutrition can lead to
			 growth retardation (stunting), affecting an estimated 168,000,000 children
			 under the age of 5 in developing countries;
		Whereas some 42 percent of children under the age of 5 are
			 stunted in the least developed countries, compared to 30 percent
			 globally;
		Whereas women whose growth was stunted face ongoing health
			 complications as adults, are more likely to have obstructed labor, are at
			 greater risk of dying during childbirth, and are more likely to deliver
			 children who are premature and stunted;
		Whereas stunted growth has also been linked to diminished
			 work capacity and higher propensity to diseases, including diabetes and heart
			 disease, in adults;
		Whereas the global community is currently facing a food
			 crisis, with food prices doubling over the past 3 years and rising 65 percent
			 between January and April 2007 alone, and the World Bank has estimated that the
			 emergency situation could push 100,000,000 people in low-income countries
			 deeper into poverty;
		Whereas, in times of food crisis, families often must cut
			 more expensive foods, such as meat, fruit, and vegetables, from their diets,
			 instead relying on less nutritious staples such as rice and maize, foods
			 without the nutrients necessary for proper child growth;
		Whereas, on June 3, 2008, through June 5, 2008, more than
			 180 countries, including more than 40 heads of state and more than 100
			 ministers, attended and participated in the High Level Conference on World Food
			 Security in Rome, Italy;
		Whereas, at the High Level Conference on World Food
			 Security, the participating countries pledged to increase their assistance for
			 developing countries, in particular least developed countries and those that
			 are most negatively affected by high food prices; and
		Whereas the G8 member states declared at the 2008 Hokkaido
			 Toyko Summit their commitment to addressing urgent needs of the most vulnerable
			 people suffering from the global food crisis and to increasing investment in
			 long-term agricultural development and for programs that respond to the
			 underlying causes of food insecurity: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)in emergency situations, children have
			 different needs than those of adults, and nutritional deficiencies
			 disproportionately affect children;
			(2)in the context of
			 the current global food crisis, the nutritional needs of children must be a
			 humanitarian priority; and
			(3)the United States
			 and the other G8 member states should continue to monitor the impact of the
			 global food crisis on children and commit to increasing their assistance to
			 respond to the global food crisis, and specifically, responding to the needs of
			 children impacted by the global food crisis.
			
